PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/411,110
Filing Date: 20 Jan 2017
Appellant(s): BOULE et al.



__________________
Michael A Swett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2021.

The following ground(s) of rejection are applicable to the appealed claims.
03/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS”. New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION".

Claims 1-2, 5, 23, 25-27, 29, 43, 60, are rejected under 35 U.S.C. 103 as being obvious over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim).
Claims 4, 6-9, 13, 17, 19, 28, 30-33, 37-38, 40, 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Pallakoff et al. US 20120151331 A1, (hereinafter Pallakoff).
Claims 10, 21, 34, 42, 51, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Bernhardson et al. US 20030001898 A1, (hereinafter Bernhardson).
Claims 11, 18, 35, 38, 52, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Seo et al. US 20130321340 A1, (hereinafter Seo).
Claim 12, 36, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Van Os US 20110167058 A1, (hereinafter Van Os).
Claim 20, 41, 58  rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Vulcano et al. US 20140365126 A1, (hereinafter Vulcano).
Claim 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. US 20160224211 A1, (hereinafter Xu) in view of Kim et al. US 20110225549 A1, (hereinafter Kim) in view of Valliani et al. US 20100332497 A1, (hereinafter Valliani).

Response to Argument
In the remarks:
The Appellant's arguments regarding to the references used in regards to group A of the claims has been considered but should not be found persuasive. The Appellant argues on pages 12-13 in regards to the claims of group A that the Kim reference does not teach "ceasing to display the first shortcut affordance on the display screen" and “while continuing to cause display of the plurality of shortcut affordances”. The Appellant cites the following reasons for support of the argument:
The Appellant supports their argument on page 17 by asserting that Kim’s Fig. 10 displays two icons per category, and that each two icons are the only executable icons that is available for the user to use; specifically see page 17 where Appellant says “No additional application in the game category can be selected for execution from Fig. 10 of Kim”. Appellant then concludes that since there are only two icons within the game category, at best the two icons will just swap positions with another and this would fail the claim limitation “ceasing to display the first shortcut affordance on the display screen”. 
Examiner disagrees. The Examiner disagrees because the Appellant is attacking Kim as a reference individually, without considering its purpose in combining with the primary reference Xu; in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references; see In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). Appellant’s argument about Kim only having two app icons per category does not apply within Xu’s disclosure. This is because Xu 
The Appellant further supports their argument on pages 17-18 by arguing that even with Xu being modified by Kim’s Fig. 10, the resulting shifting of icons that occurs in Kim Fig. 10 is not the same as the replacement of one icon with another icon as illustrated by Appellant’s Drawings Figs. 6E and 6F. In Appellant’s own words – “Thus, under no circumstances would any reasonably obvious combination of Xu and Kim involve icon 10-3 (or any other icon) both being replaced in its current position and ceasing to be displayed”. Appellant concludes this is why the claim limitations are not met. 
Examiner disagrees. As a preliminary matter, the examiner notes appellant is attacking references individually again. See above. Further, the examiner notes that appellant’s argument is based on the idea that the third shortcut affordance would be a new icon. See e.g., App. Brief at 17, “In other words, new icons are only introduced into the dock bar of Xu at the leftmost position but an icon only ceases to be displayed once it transitions to the rightmost position, such that a new icon never takes the rightmost position of an icon that will cease to be displayed.” Emphasis added. The claim language never requires that the third shortcut affordance must be a new icon and thus this entire argument is based on a false premise and should be found moot. 
c.	The prior art of record sufficiently meets the claimed limitation. For example, in Xu, [0041] describes: “Icons on the dock bar are updated according to the selected application no requirement that this icon has to be a new icon as Appellant is arguing. Thus, this argument should not be found persuasive.

The Appellant’s arguments regarding to the references used in regards to group B of the claims has been considered but should not be found persuasive. The Appellant argues on pages 18-19 in regards to the claims of group B that Xu as modified by Vulcano does not teach the claim limitations “in response to receiving the user input:” and “causing display of the first shortcut affordance in the first shortcut position and the second shortcut affordance in the second shortcut position to be maintained”. The Appellant cites the following reasons for support of the argument:
The Appellant supports their argument on page 19 by arguing that the Vulcano reference is non-analogous art because the claimed invention deals with displaying shortcut affordances while Vulcano is displaying turn instructions. Furthermore the Appellant argues that the displayed turn instructions is presented in a different form i.e. banner when transitioning into a new screen display. Appellant then concludes the rejection of claims of group B is deficient. Examiner disagrees. 
Examiner notes, that although the claim heading for the rejection of dependent claim 20 is cited to be Xu in view of Kim in further view of Vulcano, the appropriate claim heading when the typographical error is corrected would be Xu in view of Kim in view of Pallakoff and in further view of Vulcano. 
The Examiner disagrees because the Appellant is attacking Vulcano as a reference individually, without considering its purpose in combining with the other cited references; in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references; see In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). Pallakoff teaches all the claim limitations of dependent claim 19, which is the parent claim of dependent claim 20. Also, it is briefly mentioned in the rejection of dependent claim 20, that Xu as modified by Pallakoff further teaches that the menu of shortcut affordances can be overlaid over a home screen in Pallakoff. Xu as modified by Pallakoff was deficient in regards to the claim limitations essentially reciting a user input is received to request to navigate back to a display of a home screen of icons while maintaining the display of the menu of icons. Vulcano was cited to teach a “home button” that when pressed would return the screen back to a home screen of app icons, where the display of the navigational data would still persists in the display of the home screen. It would have been obvious to have the dock bar of Xu or alternatively the menu of Pallakoff to be maintained in display even while the screen is transitioning back to a home screen as taught by Vulcano. Motivation to combine is as cited in the final rejection. Examiner asserts that Vulcano’s disclosure would have been reasonably pertinent to the problem being solved by the inventor, since Vulcano talks about transitioning to a home screen of icons.
In regards to Appellant’s argument that the turn directions are presented in a different form i.e. banner when transitioning to the home screen, the Examiner disagrees because the claim does not exclude a shortened and more concise presentation of the turn directions. The claim merely requires that the shortcut affordances be maintained in their positions, but does not exclude presenting them in a more concise presentation. Examiner further notes that Pallakoff as recited in the rejection of claim 19 shows that the position and form of the menu is persistent, and that Vulcano was applied to dependent claim 20 since the claim is interpreted to be needing some way e.g. button to go back to the home screen. Thus argument should not be found persuasive.
Examiner further notes that Xu paragraph [0004] which recites “Icons on the dock bar do not change as a screen is slid and changes”, which is considered relevant to the limitations of dependent claim 20. Also as mentioned above, see Pallakoff paragraph [0027] which recites the menu being affixed to a corner of a home screen, the home screen assumed to have a plurality of app icons. 

Appellant’s argument pertaining to the dependent claims should not be found persuasive as well due to Examiner's arguments regarding the independent claims cited above.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DAVID LUU/
Examiner, Art Unit 2171

Conferees
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.